      Case 1:19-cv-05533-JGK Document 31 Filed 04/27/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
────────────────────────────────────
NATIONAL SPORTING GOODS CORP.,

                         Plaintiff,             19cv5533 (JGK)

          - against -                           ORDER

ETG CAPITAL LLC et al,

                       Defendants.
────────────────────────────────────
JOHN G. KOELTL, District Judge:

     The parties cannot waive subject matter jurisdiction and

the Court can inquire into its subject matter jurisdiction at

any time. If the sole member of defendant ETG Capital LLC is a

citizen of New Jersey, this Court lacks subject matter

jurisdiction. The defendant should provide evidence of the

citizenship of the sole member of ETG Capital LLC by May 1,

2020. The plaintiff may file any reply by May 5, 2020. The

arguments stated by the plaintiff thus far would not provide a

basis for subject matter jurisdiction.

SO ORDERED.
Dated:    New York, New York
          April 24, 2020          __   /s/ John G. Koeltl   ________
                                              John G. Koeltl
                                       United States District Judge
